DETAILED ACTION
	For this action, Claims 51-101 are pending.  Claim 101 is new; Claims 1-50 have been cancelled, and Claims 64-68 have been withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 23 February 2021, with respect to the grounds of rejection of Claims 51-63 and 69-100 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended the claims in a manner that addresses and overcomes the issues of indefiniteness that required the grounds of rejection under 35 U.S.C. 112(b); therefore, upon further consideration, the grounds of rejection have been withdrawn.  For more detail on why the grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 23 February 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
attorney Steven L. Underwood on 09 March 2021.
The application has been amended as follows: 
Claim 51 shall now read as:
51.  (Line 3)…an opening in a wastewater tank to a suction port;…

Claim 60 shall now read as:
60.  (Line 2-end)…mechanism is designed to block the entry of wastewater into the flush water line.

Claim 61 shall now read as:
61.  (Line 3)…provides 

Claims 64-68 are now cancelled.

Claim 69 shall now read as:
69.  (Line 4)…an opening in a wastewater tank to a suction port;…

Claim 71 shall now read as:
71.  (Line 1) The waste disposal station pursuant to claim 70, wherein the…



72.  The waste disposal station pursuant to claim 70, further comprising:
a housing, wherein the housing has an insulating layer and/or a heater.

The following is an examiner’s statement of reasons for allowance: Independent Claims 51 and 69 each recite a connection coupling extending from a suction adapter designed for attachment with an opening of a wastewater tank and a flushing channel that is also engaged with an opening with said wastewater tank.  In addition to these features, the claims recite a suction pump and a pump control unit which—through the pump control unit’s control of the pump—may control suction of wastewater from said wastewater tank while also flowing flushing water through said wastewater tank.  These features, in combination with the remaining features of the claims, is not taught or suggested by the prior art.  For these reasons, the claims are considered allowable after entry of the examiner’s amendments above.  For more detail on why the claims are considered allowable, please consult the Applicant Arguments/Remarks Made in an Amendment filed 23 February 2021.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189.  The examiner can normally be reached on 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.